Title: From Thomas Jefferson to William Davis Robinson, 29 January 1821
From: Jefferson, Thomas
To: Robinson, William Davis


Sir
Monticello
Jan. 29. 21.
I have duly recieved your letter of Dec. 28. with the volume on the Mexican revolution which you have been so kind as to send me. I shall read it with great pleasure. observing the idle tales and contradictory statements of the newspapers on the subject of the revolutions going on in Spanish America, I have made a point to pass them over unread, except when given under a known name. because I think ignorance nearer to truth than error. having as yet seen nothing of known character on the Mexican revolution your information will be the more welcome to a mind as yet a blank on the subject. with my thanks be pleased to accept the assurance of my great respect.Th: Jefferson